Citation Nr: 0217929	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  98-04 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial rating for bilateral pes 
planus, with hallux valgus deformity and hammertoes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1954 to December 
1956.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2001,  on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Upon its last review, the Board remanded 
the claim to the RO for further development of the evidence, 
in accordance with a February 2001 order by the U.S. Court 
of Appeals for Veterans Claims (Court), which in turn had 
been occasioned by the filing of a joint motion for remand 
by VA and the appellant in January 2001.  

Having reviewed all of the evidence of record, the Board is 
of the opinion that this matter is ready for appellate 
review.  


FINDING OF FACT

Since the inception of his reopened claim in February 1994, 
the appellant's bilateral pes planus has been characterized 
as involving marked pronation of gait, burning and pain of 
both feet, without improvement by orthopedic corrective 
devices.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for the 
appellant's service-connected bilateral pes planus have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.321, 4.7, 4.16, 4.71a, Diagnostic Code 5276 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the initially assigned rating for 
his bilateral foot condition.  The appellant's rating claim 
is to be decided based upon the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 
3.321(a) and 4.1.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Further, because the appellant's 
disability rating claim has been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 U.S.C.A. 7104; 
38 C.F.R. 4.2, 4.6.

The appellant's disability is characterized as bilateral 
flat feet, and is assigned a 30 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under this provision, 
the currently assigned rating represents severe bilateral 
flat feet, with objective evidence of marked deformity (such 
as pronation and abduction), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is the 
maximum assignable rating under this provision, and is 
warranted for pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.

After a careful review of all of the evidence of record, the 
Board is of the opinion that there presently exists "an 
approximate balance of positive and negative evidence" with 
regard to the merits of the appellant's entitlement to the 
maximum schedular 50 percent rating, and accordingly, the 
appellant shall given the benefit of the doubt and the 
appeal will be granted.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The appellant was afforded a series of VA podiatry 
examinations in September 1996, with a view towards 
ascertaining the etiology of his disability.  To the extent 
that the examinations reflect the then-severity of the 
disorder, the appellant complained of painful corns and 
calluses, and asserted that these symptoms were aggravated 
by weight bearing but were relieved by rest and warm water 
soaks.  The examiner commented that the symptoms appeared to 
be worsening with the passage of time, and diagnosed the 
appellant to have moderately severe bilateral pes planus.

In September 2002, a further VA podiatric examination was 
conducted.  The examiner commented that the appellant's 
symptoms had progressively worsened and were then "fairly 
severe."  The appellant complained of pain across the soles 
of both feet, which he described as sharp and burning and of 
a duration which lasted for moments.  He reported that the 
pain occurred both when weightbearing and when at rest, but 
was more prone to occur with weightbearing.  He stated that 
the pain worsened by standing or walking for 10 minutes or 
longer, and that he tended to walk on the outer edge of his 
feet and arches so as to avoid pain.  

Upon clinical examination, moderately severe pes planus was 
noted, as were hammertoes in all digits of both feet with 
the exception of the great toes.  The appellant was also 
noted to have bilateral hallux valgus.  Although the soles 
of the feet were not tender, his reported gait and posturing 
indicated a tentative gait with the appellant moving on the 
outer aspects of his feet.  The appellant reported that shoe 
inserts and orthotics did not relieve his symptoms.

The Board observes that the appellant's subjective reports 
as to the severity of his disorder have remained constant 
since the inception of the claim:  he has reported a 
constant burning sensation of both feet, an altered gait 
tending towards ambulation on the side of the feet to avoid 
pain, and an inability of orthotics to alleviate his 
symptoms.  

As is noted above, in order for a 50 percent disability 
evaluation to be assigned, the evidence must approximate a 
finding of extreme tenderness of the plantar surfaces of the 
feet, marked pronation, and a lack of relief by orthopedic 
devices.  In this matter, although medical inquiry has not 
specifically found such symptoms, neither have these 
manifestations been "ruled out."  Moreover, it is beyond 
question that two separate examiners have commented that the 
appellant's symptoms are worsening.

There can be no doubt that further inquiry could be 
undertaken in this matter.  However, given these findings of 
a relatively constant pain on ambulation, pronation of the 
feet on ambulation, and a lack of finding as to improvement 
with orthopedic devices, the Board is of the opinion that 
the evidence has reached a state of relative equipoise, and 
the benefit-of-the-doubt rule will be applied.  

Because the appellant is being granted the maximum benefit 
allowable for the disability in question, no further 
development is warranted under the Veterans Claims 
Assistance Act or previously existing law.  See The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001)[Providing in 
substance that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001)]. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


ORDER

A 50 percent disability rating is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

